Title: To Thomas Jefferson from James Thomson Callender, 14 March 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond March 14. 1800

I hope You will excuse the freedom I took last week of Sending you some Examiners, and a number of the Republican. I now inclose a Continuation. Some errata! This is to be printed again in Staunton, and perhaps in the national magazine and the friend of the people, which will soon go on again, having been only interrupted by that Idle thing the press. And so I am firing through five port holes at once, which is enough for one hand; besides what is reprinted from me in Connecticut, &ca—They Cannot blame me, if the most enlightened people in the world are as ignorant as dirt.
The Examiner augments in Circulation, and The Prospect is already more than half sold. We are in a strong Canvass here about who is to be attorney General—If merit has any thing to say George Hay will get it. Of the other Candidates, one is only not a boy—the second is incessantly drunk; the third is a tory of the dirtiest kind,  and the 4th. is G. K. Taylor.—I understand that some of the above named Candidates have given up. I wish the inclosed to be forwarded (as I cannot get a spare one) to Mr. Leiper, because he has understood I am idle.
I am Sir Yours respectfully

J. T. Callender.

